Citation Nr: 1225958	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  06-24 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to reimbursement for payment of licensing and certification (LAC) testing fees under Chapter 30, Title 38, United States Code, for examinations taken in March 2004, April 2004, and June 2004.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1982 to November 2003 with more than four months of prior, unverified service.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  Original jurisdiction of the Veteran's claim resides in the VARO and Education Center in Atlanta, Georgia.  

In September 2008, the Board remanded the Veteran's claim for further development.  Specifically, the Board instructed that the Veteran should be scheduled for a hearing before a member of the Board in accordance with her July 2008 request.  See a July 2008 statement from the Veteran.  Although such a hearing was scheduled to take place in February 2012, in a January 2012 statement, the Veteran's representative asserted that the Veteran no longer wished to participate in such a hearing and requested that the claim be forwarded to the Board for adjudication.  See a January 2012 statement from the Veteran's representative.  

In light of above, the Veteran's prior hearing request is withdrawn, and the Board's September 2008 remand instruction have been substantially complied with.  See 38 C.F.R. § 20.704(d) (2011); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  The Veteran's claim has been returned to the Board.  

The Board acknowledges that additional evidence has been received subsequent to the RO's last adjudication of the Veteran's claim in a May 2006 statement of the case (SOC) which was not accompanied by a waiver of initial consideration by the RO.  However, after thorough review of this evidence, the Board observes that it is duplicative of evidence which was of record at the time of the May 2005 SOC.  Accordingly, a remand for initial consideration of this evidence by the RO is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


FINDINGS OF FACT

1.  The Veteran completed examinations on March 6, 2004, April 17, 2004, and June 12, 2004, in connection with an educational program through the University of Phoenix.  

2.  The Veteran filed an application for VA educational assistance benefits under Chapter 30 of Title 38 of the United States Code for reimbursement of payment for LAC testing fees in August 2005.  

3.  The Veteran did not file a request for extension of the time limit for filing her application for educational assistance benefits before or concurrently with her August 18, 2005, claim.


CONCLUSION OF LAW

The criteria for reimbursement of payment for LAC testing fees under Chapter 30, Title 38, United States Code, for examinations taken in March 2004, April 2004, and June 2004, are not met.  38 U.S.C.A. § 3011(a) (West 2002); 38 C.F.R. §§ 21.1029(b); 21.1030(b), 21.1033, 21.7131(a)(2) (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 (2011).  However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the Veteran's claim in this case, these provisions are not applicable to the claims decided below.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Applicable Laws and Regulations

Educational assistance benefits are available to a veteran who first becomes a member of the Armed Forces or first enters on active duty as a member of the Armed Forces after June 30, 1985, and who served at least three years of continuous active duty or in the case of an individual whose initial period of active duty is less than three years, serves at least two years of continuous active duty.  38 U.S.C.A. § 3011. 

VA will pay educational assistance to an eligible veteran or service member while he or she is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130 (2011).  VA will award educational assistance for the cost of a LAC test only when the claimant takes such test:  (i) while the test is approved under 38 U.S.C. chapter r 36; (ii) while the veteran is eligible for educational assistance under this subpart; and; (iii) no more than one year before the date VA receives a claim for reimbursement of the test.  38 C.F.R. § 21.7131(a)(2)(2011). 

For purposes of payment under Chapter 30, United States Code, for a licensing or certification test, the test is deemed to be a "course" and the organization or entity that offers such test is deemed to be an "institution" or "educational institution", respectively, as those terms are applied to the administration of educational benefits.  See 38 U.S.C.A. § 3689 (West 2002).  The term "program of education" includes licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance employment in a predetermined and identified vocation or profession, provided such tests and the licensing or credentialing organizations or entities that offer such tests are approved by the Secretary in according with section 3689 of this title.  See 38 U.S.C.A. § 3501(a)(5); see also VA circular 22-01-1.  

For purposes of determining the commencing date of an award of that educational assistance, the "date of claim" is the date on which a valid claim or application for educational assistance was filed with VA.  38 C.F.R. § 21.1029(b) (2011).  

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance: (1) if an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, or within such other period of time as provided by Sec. 21.1033, the date of claim, subject to the provisions of paragraph (b)(3) of this section, is the date VA received the informal claim; (2) if a formal claim is filed other than as described in paragraph (b)(1) of this section, the date of claim, subject to the provisions of paragraph (b)(3) of this section, is the date VA received the formal claim; (3) if a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided in paragraph (b)(1) or (b)(2) of this section, as appropriate.  38 C.F.R. § 21.1029(b).  

Concerning formal claims for educational assistance to pay for LAC testing fees, 38 C.F.R. § 21.1030(b) provides:  

(1) If the claim is the first claim for educational assistance administered by VA, the individual must file an application for educational assistance using a form the Secretary prescribes for that purpose and must include the information described in paragraphs (b)(2)(i) through (b)(2)(vi) of this section.  

(2) If the claim is the second or subsequent claim for educational assistance, the claim must include:  

(i) The name of the test; 

(ii) The name and address of the organization or entity issuing the license or certificate; 

(iii) The date the claimant took the test; 

(iv) The cost of the test; 

(v) A statement authorizing release of the claimant's test information to VA, such as: "I authorize release of my test information to VA"; and 

(vi) Such other information as the Secretary may require. 

VA failure to furnish a claimant or potential claimant any form or information concerning the right to file a claim or to furnish notice of the time limit for the filing of a claim for educational assistance will not extend the time periods allowed for these actions.  38 C.F.R. § 21.1032(a) (2011).  

VA may extend for good cause a time limit within which a claimant or beneficiary is required to act to perfect a claim or challenge an adverse VA decision.  VA may grant an extension only when the following conditions are met:  (1) When a claimant or beneficiary requests an extension after expiration of a time limit, he or she must take the required action (in this case, the filing if a claim for education benefits) concurrently or before the filing of that request; and (2) the claimant or beneficiary must show good cause as to why he or she could not take the required action during the original time period and could not have taken the required action sooner.  38 C.F.R. § 21.1032(e) (2011).  

Discussion

The record reflects that the Veteran completed six LAC examinations between March 6, 2004, and January 8, 2005.  The Veteran submitted a computer printout reflecting the completion dates and overall scores of these six examinations along with a completed "Application of Licensing and Certification Testing Fee Reimbursement" which was hand-dated and signed by her on June 15, 2006.  Date stamps on the Veteran's reimbursement application reflect that it was received by the Atlanta RO on August 18, 2005, and by the Muskogee RO on November 7, 2005.  See the Veteran's Application of Licensing and Certification Testing Fee Reimbursement.  

In a January 2006 administrative decision, the Muskogee RO denied reimbursement for the LAC tests completed in March 2004, April 2004, and June 2004, stating that VA could not pay for examinations completed more than one year prior to receiving a completed application for reimbursement.  In a separate administrative decision dated in January 2006, the Muskogee RO approved the Veteran's claim for reimbursement for LAC testing fees for the examination completed on January 8, 2005, as this test was completed within one year of the Veteran's application for reimbursement.  

The Veteran has variously stated that she originally submitted an application for reimbursement of LAC testing fees in March 2005 or February 2005, but that this application for reimbursement was "lost" by the RO, and thus, she submitted another application for reimbursement for LAC testing fees in August 2005.  See statement from the Veteran dated in March 2006 and June 2006, respectively.  Since the Veteran had already completed the courses of study for which she filed a VA claim, an allowance of benefits for those programs would require a retroactive award.  However, under 38 C.F.R. § 21.7131(a)(2), a retroactive award of Chapter 30 benefits is available only for enrollment in courses up to one year before the date of claim.  

In light of the date stamp reflecting that the Veteran's reimbursement application was received by the Atlanta RO on August 18, 2005, the Board concludes that reimbursement for LAC testing fees is warranted for any test completed after August 18, 2004, rather than November 7, 2004, as stated by the Muskogee RO in the January 2006 administrative decision.  However, this determination does not avail the Veteran because the LAC tests which form the subject matter of this appeal were completed prior to August 18, 2004.  

The Board observes that the Veteran has been reimbursed for LAC testing fees on several prior occasions.  See e.g., administrative decisions from the Muskogee RO dated in April 2003 and May 2003.  As such, when considering whether the Veteran filed a formal claim for reimbursement for payment of LAC examinations administered in March 2004, April 2004, and June 2004, 38 C.F.R. § 21.1030(b)(2) is the controlling regulation.  The record does not contain a formal claim for benefits dated prior to August 18, 2005.  

Review of the record reflects that a VA Form 22 - 1999(b)-3 (Notice of Change in Student Status) was received by the Muskogee RO in February 2005.  This record reflects that the Veteran was enrolled in an unnamed course offered by the University of Phoenix which terminated in December 2004.  However, this record meets none of the six criteria of  38 C.F.R. § 21.1030(b)(2), and thus, it cannot be considered a formal claim for reimbursement for payment of LAC testing fees.  

To the extent that the Veteran contends that the Atlanta RO "lost" her original application for reimbursement which was allegedly submitted in February 2005 or March 2005, while the Board does not doubt the Veteran's sincerity, the there is no such submission of record.  Moreover, weighing against the Veteran's assertion is the legal "presumption of regularity", under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1 (1926).  In cases such as these, it is presumed that the federal government and its employees have properly discharged their official duties.  While the presumption of regularity is not absolute, see Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also Chute v. Derwinski, 1 Vet. App. 352 (1991) (regarding standard of clear evidence to rebut the presumption of regularity), the Veteran's assertions that the Atlanta RO "lost" her original application for reimbursement do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption.  See Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  In sum, there is no record dated prior to August 18, 2005, which may be construed as a formal claim for reimbursement for payment of LAC testing fees.  38 C.F.R. § 21.1030(b)(2).  

Under 38 C.F.R. § 21.1029(e), in relevant part, the term informal claim means:  

(i) Any communication from an individual, or from an authorized representative or a Member of Congress on that individual's behalf that indicates a desire on the part of the individual to claim or to apply for VA-administered educational assistance; or 

(ii) A claim from an individual or from an authorized representative on that individual's behalf for a benefit described in paragraph (d)(1)(i) of this section that is filed in a document other than in the prescribed form.  38 C.F.R. § 21.1029(e)(1).  The act of enrolling in an approved educational institution or training establishment is not an informal claim.  Id. at (e)(4).  

The Board has considered whether the record received by the Muskogee RO in February 2005 may be considered an informal claim for benefits.  However, this record fails to meet the criteria for an informal claim as per 38 C.F.R. § 21.1029(e), but rather falls within the exception listed at 38 C.F.R. § 21.1029(e)(1).  Otherwise, there is no document of record dated prior to August 18, 2005, which may be construed as an informal claim for reimbursement for payment of LAC testing fees.   

Further, neither the Veteran nor her representative has asserted that she filed an extension pursuant to 38 C.F.R. § 21.1032(e).  Even if she had done so, that regulation is not applicable to the present case; rather, 38 C.F.R. § 21.1032(e) applies only to the perfection of an existing claim (such as where a timely claim had been filed but further information was needed to complete the claim) or to challenging a prior adverse decision.  There is nothing in the regulation that permits the suspension or extension of the deadline for filing the claim itself, regardless of whether good cause is shown, which, in the present case, it is not.  

The Board must adjudicate the Veteran's appeal in accordance with the applicable law and regulations, which in this case provide no authority for an award of benefits under the circumstances presented.  As such, the Board finds that the preponderance of the evidence is against the veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to reimbursement for payment of LAC testing fees under Chapter 30, Title 38, United States Code, for examinations taken in March 2004, April 2004, and June 2004, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


